Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US-PG-PUB 2014/0079023 A1) and in view of Hwang et al. (US-PG-PUB 2013/0039337 A1) hereinafter Hwang.

The application is about low latency handoff between cellular and LTE and WLAN and is shown in fig.1 

    PNG
    media_image1.png
    1018
    915
    media_image1.png
    Greyscale

The primary reference Lindsay is about handoff between cells in fig. 1 below 
    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1018
    915
    media_image3.png
    Greyscale





As to claim 1.  Lindsay teaches a method performed by a User Equipment (UE) (Lindsay fig. 1 a Ue, 110), comprising:
detecting a presence of a Wireless Local Area Network (WLAN) (Lindsay fig.1, 150 a Wi-Fi network comes into range i.e. being detected by Ue);
establishing a connection with an access point (AP) of the WLAN to obtain a
WLAN-assigned Internet Protocol (IP) address (Lindsay fig.1 step 150 IP connection wireless connection being establish with Wi-Fi access point and fig.1 step 180 new IP address being assigned to Ue by IMS during registration); and
sending a signaling message to an IP Multimedia Subsystem (IMS) server (Lindsay fig.1 step 180 a SIP re-invite being sent to IMS server), the signaling message specifying the WLAN-assigned IP address and requesting a redirection of a data flow between the UE and the IMS server from a cellular network-assigned IP address to the WLAN-assigned IP address (Lindsay fig.1, a SIP re-invite requesting call redirection from cellular to Wi-Fi).
Lindsay does not expressly teach a request having WLAN-assigned IP address and cellular network-assigned IP
Hwang from a similar field of endeavor teaches a request having WLAN-assigned IP address and cellular network-assigned IP (Hwang [0036] [0037] a relocation request having information on LTE network allowing setting up a new environment for WLAN i.e. allocating new IP for WLAN and [0120] a session change request message specifying new IP address i.e. different from old IP address i.e. session change from source to destination IP address and see also  [0113]-[0115],[0119], [0123]).




As to claim 2.    The combination of Lindsay and Hwang teaches all the limitations of parent claim 1
Lindsay teaches wherein the signaling message includes a Session Initiation Protocol (SIP) INVITE message (Lindsay fig.1 step 180 a SIP re-invite).

As to claim 3.     The combination of Lindsay and Hwang teaches all the limitations of parent claim 2
Lindsay teaches wherein the SIP invite message is sent to the IMS server via the connection established with the AP of the WLAN (Lindsay fig.2 a communication between Ue-Wi-Fi AP and IMS server i.e. SIP-re-invite).

As to claim 4.    The combination of Lindsay and Hwang teaches all the limitations of claim 1
Lindsay teaches wherein the data flow includes one or more of: a voice call or a video call (Lindsay fig. 1 step 190 a call).

As to claim 5.     The combination of Lindsay and Hwang teaches all the limitations of claim 1
Lindsay teaches wherein the data flow includes a Real-time Transport Protocol (RTP) stream (Lindsay fig.2 RTP voice).

As to claim 6.    The combination of Lindsay and Hwang teaches all the limitations of claim 1
Lindsay teaches receiving a redirection acceptance message from the IMS server (Lindsay fig.2 a SIP ok being received from IMS server following redirection request) and
switching the data flow between the UE and the IMS server from the cellular network to the WLAN (Lindsay fig.2 a call redirection set-up between Ue and IMS facilitating traffic redirection from cellular to Wi-Fi).

As to claim 10.    The combination of Lindsay and Hwang teaches all the limitations of claim 1
Lindsay teaches wherein further comprising establishing the data flow with the IMS server via the cellular network prior to the steps of detecting, establishing, sending, and requesting (Lindsay Fig.1 an ongoing communication with cellular network before detection of Wi-Fi).

As to clam 11.   The combination of Lindsay and Hwang teaches all the limitations of parent claim 1 
(Lindsay Fig.1 an ongoing communication with cellular network before detection of Wi-Fi).

Claim 7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable  Lindsay (US-PG-PUB 2014/0079023 A1) hereinafter Lindsay in view of Hwang et al. (US-PG-PUB 2013/0039337 A1) hereinafter Hwang and in view of Sundarajan et al. (US-PG-PUB 2014/0328318 A1) hereinafter Sundararajan.

As to claim 7.    The combination of Lindsay and Hwang teaches all the limitations of claim 6,
 further comprising:
The combination of Lindsay and Hwang does not teach maintaining a signaling flow between the UE and the IMS server over the cellular network.
However Sundararajan teaches maintaining a signaling flow between the UE and the IMS server over the cellular network (Sundararajan [0054] control plane traffic i.e. Signaling being receive via cellular network and data plane traffic i.e. regular traffic being received over WLAN).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sundararajan and the combined teaching of Lindsay and Hwang to receive control signal over LTE and data traffic over WLAN thus allowing for better spectrum efficiency. Because Sundararajan (Sundararajan [0003]).

As to claim 8.     The combination of Lindsay and Hwang teaches all the limitations of claim 7,
The combination of Lindsay and Hwang does not teach subsequent to maintaining the signaling flow between the UE and the IMS server over the cellular network, redirecting the signaling flow between the UE and the IMS server to the WLAN.
However Sundararajan from a similar field of endeavor teaches subsequent to maintaining the signaling flow between the UE and the IMS server over the cellular network (Sundararajan [0054] control plane traffic i.e. Signaling being receive via cellular network and data plane traffic i.e. regular traffic being received over WLAN), redirecting the signaling flow between the UE and the IMS server to the WLAN (Sundararajan [0054] control plane traffic i.e. Signaling being receive via cellular network and data plane traffic i.e. regular traffic being received over WLAN).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Sundararajan and the combined teaching of Lindsay and Hwang to receive control signal over LTE and data traffic over WLAN thus allowing for better spectrum efficiency. Because Sundararajan teaches a method of providing flow continuity from one RAT to another RAT, thus allowing efficient carrier resource utilization (Sundararajan [0003]).


Claim 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (US-PG-PUB 2014/0079023 A1) hereinafter Lindsay and in view of Hwang et al. (US-PG-PUB 2013/0039337 A1) hereinafter Hwang and in view of Kong et al. (US-PG-PUB 2006/0246903 A1) hereinafter Kong.

As to claim 9.     The combination of Lindsay and Hwang teaches all the limitations of claim 6,
Lindsay does not teach expressly teach the signaling message specifying the cellular network-assigned IP address and requesting a redirection of the data flow from the WLAN-assigned IP address to the cellular network-assigned IP address
However, Hwang from a similar field of endeavor teach  teaches the signaling message specifying the cellular network-assigned IP address and requesting a redirection of the data flow from the WLAN-assigned IP address to the cellular network-assigned IP address (Hwang [0036] [0037] a relocation request having information on LTE network allowing setting up a new environment for WLAN i.e. allocating new IP for WLAN and [0120] a session change request message specifying new IP address i.e. different from old IP address i.e. session change from source to destination IP address and see also  [0113]-[0115],[0119], [0123]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hwang and the teaching of Lindsay to use a message having information on the target network in order 
The combination of Lindsay and Hwang does not teach detecting a degradation of the connection with the AP, sending a signaling message to IMS server, and requesting a redirection of the data flow from the WLAN to the cellular network
 However Kong from a similar field of endeavor teaches detecting a degradation of the connection with the AP (Kong [0060] signal receiving by MT from Wibro falling below a threshold i.e. degradation being detected)
sending a signaling message to IMS server (Kong [0062] [0063] based on detecting degradation of signal a re-invite being sent to IMS i.e. a signaling message requesting redirection from Wibro to cellular), and requesting a redirection of the data flow from the WLAN to the cellular network (Kong [0062] [0063] based on detecting degradation of signal a re-invite being sent to IMS i.e. a signaling message requesting redirection from Wibro to cellular).
	Thus, it would have been obvious to person of ordinary skills before the effective filling date of the application to combine the teaching of Kong and the combined teaching of Lindsay and Hwang to use a degradation of signal quality in order to redirect traffic. Because Kong teaches an improved method for handoff between cellular and Wi-Fi (Kong [0014]).
	
As to claim 14.    The combination of Lindsay and Hwang teaches all the limitations of claim 12,

However Kong from a similar field of endeavor teaches detecting a degradation of the connection with the AP (Kong [0060] signal receiving by MT from Wibro falling below a threshold i.e. degradation being detected).
Thus, it would have been obvious to person of ordinary skills before the effective filling date of the application to combine the teaching of Kong and the combined teaching of Lindsay and Hwang to use a degradation of signal quality in order to redirect traffic. Because Kong teaches an improved method for handoff between cellular and Wi-Fi (Kong [0014]).

Claim 12, 13, 15,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay (US-PG-PUB 2014/0079023 A1) hereinafter Lindsay and in view of Hwang et al. (US-PG-PUB 2013/0039337 A1) hereinafter Hwang, in view of Zhu et al. (US-PG-PUB 2009/0190533 A1) hereinafter Zhu.

As to claim 12 Lindsay teaches  a method performed by a User Equipment (UE) (Lindsay fig. 1 a Ue, 110 which works according to a method), comprising: detecting a presence of a Wireless Local Area Network (WLAN) (Lindsay fig.1, 150 a Wi-Fi network comes into range i.e. being detected by Ue) ;establishing a connection with an access point (AP) of the WLAN(Lindsay fig.1 step 150 IP connection wireless connection being establish with Wi-Fi access point and fig.1 step 180 new IP address being assigned to Ue by IMS during registration);
 
 via the AP of the WLAN (Lindsay fig.1 step 180 a SIP re-invite being sent to IMS server),
receiving a redirection acceptance message from the IMS server via the AP of the WLAN (Lindsay fig.2 a call redirection set-up between Ue and IMS facilitating traffic redirection from cellular to Wi-Fi),
switching the data flow between the UE and the IMS server from the cellular network to the WLAN(Lindsay fig.2 a call redirection set-up between Ue and IMS facilitating traffic redirection from cellular to Wi-Fi), and receives signaling packets from the IMS server over the cellular network (Lindsay fig. 3, 310,320 signaling being received, SIP signaling being received via cellular),
Lindsay does not teach the signaling message specifying the WLAN-assigned IP address and requesting a redirection of a data flow between the UE and the IMS server from a cellular network-assigned IP address to the WLAN-assigned IP address, to obtain a WLAN-assigned Internet Protocol (IP) address.
However Hwang from a similar field of endeavor teaches the signaling message specifying the WLAN-assigned IP address and requesting a redirection of a data flow between the UE and the IMS server from a cellular network-assigned IP address to the WLAN-assigned IP address(Hwang [0036] [0037] a relocation request having information on LTE network allowing setting up a new environment for WLAN i.e. allocating new IP for WLAN and [0120] a session change request message specifying new IP address i.e. different from old IP address i.e. session change from source to destination IP address and see also  [0113]-[0115],[0119], [0123]), to obtain a WLAN-assigned Internet Protocol (IP) address (Hwang [0032] ip being assigned).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hwang and the teaching of Lindsay to us a message having information on the target network in order to speed up redirection. Because Hwang teaches a method of handoff between cellular and WLAN in way such as to guarantee service continuity (Hwang [0004]). 
The combination of Lindsay and Hwang does not teach receiving a split traffic flow from the IMS server such that the UE receives data packets of the data flow from the IMS server from the AP over the WLAN, and receives signaling packets from the IMS server over the cellular network.
However Zhu from a similar field of endeavor teaches receiving a split traffic flow from the IMS server (Zhu fig. 11 step 5 [0147] an incoming call i.e. media call being received and call having voice and video i.e. split traffic); such that the UE receives data packets of the data flow from the IMS server from the AP over the WLAN (Zhu fig. 12 step 9a video call being directed to WLAN).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zhu and the combined teaching of Lindsay and Hwang to add the capability taught by Zhu to receive split traffic in the system taught by the combination of Lindsay and Hwang. Because Zhu teaches a method for access mode selection thus providing efficient spectrum utilization (Zhu [0006]).

As to claim 13.    The combination of Lindsay, Hwang and Zhu teaches all the limitations of claim 12,
Lindsay teaches wherein the SIP invite message is sent to the IMS server via the connection established with the AP of the WLAN (Lindsay fig.2 a call redirection using SIP re-invite set-up between Ue and IMS facilitating traffic redirection from cellular to Wi-Fi).

As to claim 15.    The combination of Lindsay, Hwang and Zhu teaches all the limitations of claim 12,
Lindsay teaches further comprising establishing the data flow with the IMS server via the cellular network prior to the step of detecting a presence of a Wireless Local Area Network (WLAN) (Lindsay Fig.1 an ongoing communication with cellular network before detection of Wi-Fi).

As to claim 16.   The combination of Lindsay, Hwang and Zhu teaches all the limitations of claim 12,
Lindsay teaches wherein the data flow includes one or more of: a voice call or a video call (Lindsay fig. 1 step 190 a call).

Claim 17,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US-PG-PUB 2009/0190533 A1) hereinafter Zhu in view Shaheen (US-PG-PUB 2006/0126565 A1) hereinafter Shaheen and in view of Pelletier et al. (US-PG-PUB 2013/0065585 A1) hereinafter Pelletier.

As to claim 17.   Zhu teaches a method performed by an (IP) Multimedia Subsystem (IMS) server (Zhu fig. 3 element 300 an IMS which works according to a method), comprising:
Receiving (Zhu fig. 12 step 1 a first registration being received via WLAN interface see also [0139]), via a Wireless Local Area Network (WLAN) (Zhu fig. 12 step 1 a first registration being received via WLAN interface see also [0139]), a first registration from a User Equipment (UE) (Zhu fig. 12 step 1 a first registration being received from dual Ue via WLAN interface see also [0139]) the first registration including a first private identity of the UE (Zhu fig. 12  first registration including contact 1 i.e. private identity),  and a first media service type (Zhu fig. 12 a step 8a, 9a, sip invite which include video as a media type and see also [0151][0154]);
Receiving (Zhu fig.12 step 3 a registration signal being received via cellular interface [0128]), via a cellular network (Zhu fig.12 step 3 a second registration signal being received via cellular interface [0128]), a second registration from the UE(Zhu fig.12 step 3 a second registration signal being received via cellular interface [0128]), the second registration including a second private identity of the UE(Zhu fig.12 step 3 a second registration signal being received via cellular interface [0128] which include a contact_2 i.e. private identity), and a second media service type(Zhu fig. 12 a step 8b, 9b, sip invite which include audio as a media type and see also [0152][0154]);;
 receiving a media call for the UE (Zhu fig. 11 step 5 [0147] an incoming call i.e. media call being received); and
(Zhu fig.12 step 6 and 7 and incoming call being received and being forwarded to application server see also [0148] [0149] and each media i.e. voice and video being connected to different access type); and
forwarding the media call to the UE using the cellular network-based contact over the cellular network based on the media call being of the second media service type (Zhu fig.12 step 6 and 7 and incoming call being received and being forwarded to application server see also [0148] [0149] and each media i.e. voice and video being connected to different access type);
Zhu does not expressly teach a WLAN-based contact of the UE, a cellular network-based contact of the UE,
However Shaheen from a similar field of endeavor teaches a WLAN-based contact of the UE,(Shaheen  [0044] a request for redirection being sent to ims having originating and destination IP address see also [0046]),
a cellular network-based contact of the UE (Shaheen [0044] a request for redirection being sent to ims having originating and destination IP address see also [0046]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Shaheen and the teaching of Zhu to use to use a cellular based contact and wlan contact to connect a media call in order to achieve session continuity. Because Shaheen teaches a method (Shaheen [0003]).
The combination of Zhu and Shaheen does not expressly teach a private identify 
However Pelletier teaches a private identify (Pelletier [0176] a registration containing IMSI which is private identity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Pelletier and the combined teaching of Zhu and Shaheen to use IMSI to keep track of device registration. Because Pelletier teaches a method of registration to available network thus providing efficient spectrum utilization (Pelletier [0004]-[0005]).

As to claim 18. The combination of Zhu, shaheen and Pelletier teaches all the limitations of parent claim 17.
The combination of Zhu and shaheen does not teach wherein the first private identity and the second private identity are the same or different
However Pelletier from a similar field of endeavor teaches Pelletier teaches wherein the first private identity and the second private identity are the same or different (Pelletier [0176] a registration containing IMSI which is private identity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Pelletier and the combined teaching of Zhu and Shaheen to use IMSI to keep track of device registration. Because Pelletier teaches a method of registration to available network thus providing efficient spectrum utilization (Pelletier [0004]-[0005]).

As to claim 20. The combination of Zhu, shaheen and Pelletier teaches all the limitations of parent claim 17.
Zhu teaches wherein the first media service type includes video calling and the second media service type includes voice calling (Zhu fig. 12 voice and video).

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US-PG-PUB 2009/0190533 A1) hereinafter Shumen view Shaheen (US-PG-PUB 2006/0126565 A1) hereinafter Shaheen and in view of Pelletier et al. (US-PG-PUB 2013/0065585 A1) hereinafter Pelletier and in view of Balasubramanian et al. (US-PG-PUB 2009/0103455 A1) hereinafter Balasubramanian 

As to claim 19. The combination of Zhu, Shaheen, and Pelletier teaches all the limitation of parent 17.
The combination of Zhu, Shaheen, and Pelletier does not teach wherein the first media service type includes voice calling and the second media service type includes Short Message Service (SMS).
However Balasubramanian from a similar field of endeavor teaches wherein the first media service type includes voice calling and the second media service type includes Short Message Service (SMS) (Balasubramanian [0059] voice call and SMS).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching Balasubramanian and the combined teaching of Zhu, Shaheen and Pelletier to use a network for SMS and voice (Balasubramanian [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VOSTER PREVAL/           Examiner, Art Unit 2412                                                                                                                                                                                             

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412